        
                          Case 6:20-cv-00366-ADA      Document 34-9 Filed 08/31/20 Page 1 of 2




                                          IN THE UNITED STATES DISTRICT COURT
                                           FOR THE WESTERN DISTRICT OF TEXAS



               INFOGATION CORPORATION,

                          Plaintiff,
                                                                        Civil Action No.: 6:20-cv-0366-ADA
               v.

               GOOGLE LLC,                                                      Jury Trial Demanded

                          Defendant.


                                              DECLARATION OF DOOYONG LEE

                         I, Dooyong Lee, hereby declare and state as follows:

                         1.        I am the CEO of Aequitas Technologies. I make this declaration based on my own

              personal knowledge. If called as a witness, I could and would testify to the facts stated herein.

                         2.        I live and work in the Republic of Korea (South Korea). I previously lived and

              worked in Southern California. However, I have sold all of my property in California in 2019 and

              no longer have any direct connection to California.

                         3.        The California address of Aequitas Technologies is a "virtual office" used for

              business mailing purposes. I do not possess any documents or other records concerning Infogation

              Corporation or its patents in California.

              //

              //

              //

              //

              //

              //



                                                                  1
        
                          Case 6:20-cv-00366-ADA      Document 34-9 Filed 08/31/20 Page 2 of 2




                         4.        I am willing to travel to Waco, Texas to testify at trial in the above-referenced

              matter.

                         I declare under penalty of perjury under the laws of the United States of America that the

              foregoing is true and correct.
                                                                   
              Executed this ___ day of August, 2020 at _________________________________.

                                                                    ______________________________________
                                                                    Dooyong Lee




                                                                   2
